Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-13-00898-CV

                             SAN ANTONIO WATER SYSTEM,
                                      Appellant

                                                v.

                                        Beatriz SMITH,
                                           Appellee

                   From the County Court at Law No. 5, Bexar County, Texas
                                   Trial Court No. 383935
                            Honorable Irene Rios, Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE MARTINEZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the trial court’s order of December 5,
2013, denying the San Antonio Water System’s plea to the jurisdiction, is AFFIRMED.

      We ORDER that Beatriz Smith recover her costs of this appeal from the San Antonio Water
System.

       SIGNED September 24, 2014.


                                                 _____________________________
                                                 Luz Elena D. Chapa, Justice